Order of business
The final version of the draft agenda for this part-session, as drawn up by the Conference of Presidents at its meeting of Thursday, 17 January 2008, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Brussels part-session:
At the request of the GUE/NGL Group and with the consent of all groups, I propose that statements on the situation in Gaza by Mr Javier Solana, High Representative for the Common Foreign and Security Policy, who is already with us and to whom I bid a very warm welcome, and by the Commission be added to today's agenda as item 2, following the statements on the situation in Iran.
(Parliament approved the request.)
There is also a request that we conclude the debate with the tabling of motions for resolutions and vote on these during the February part-session.
on behalf of the GUE/NGL Group. - (FR) Mr President, my group has proposed a debate on this for the same reasons as we have proposed that there should be a resolution in February. It is in order to have an opportunity to listen to Mr Solana and for Parliament then to explain its own position, for three reasons.
The first is, of course, the issue of the Gaza blockade, which seems to us a collective punishment that is totally unacceptable from the humanitarian point of view, counter-productive politically and ineffective as far as the security of Israel is concerned. The second reason is the new situation since the people of Gaza have opened up the border. Thirdly, and above all, the European response to the question of what we can do to ensure that this opening up continues in a controlled and stable way and to make this step forward part of the peace process as a whole.
I think it would be useful now to hear what Mr Solana has to say and to debate the issue and wind up the debate with a resolution in February.
(Parliament adopted the motion.)
(The amended order of business was adopted.)
Mr President, on a point of order, under Rules 173, 19(1), 161 and 171, the decision by the Committee on Constitutional Affairs which you cited a moment ago represents, I am sorry to say, the moment at which this Parliament departs from any pretence of legality or the rule of law.
Last week, you asked for, and were granted by the Committee on Constitutional Affairs, discretionary powers arbitrarily to disapply the Rules of Procedure of this House according to your own view. The Rules allow no such latitude. You cited Rule 19(1). Let me read what it says: 'The President shall direct all the activities of Parliament and its bodies under the conditions laid down in these rules.' They do not allow you discretionary power to set them aside simply because you do not like the opinions of the people making amendments or requests that, in your letter, you accepted 'were formally based on and fulfilled the requirements of ... the Rules of Procedure'.
What has driven you to this, Mr President? What action has driven you to this extremity of tearing up your own rule book rather than following the letter of the law? Was it some filibuster that was preventing any business getting through? Hardly! Those of us who are asking for a referendum perhaps represent 40 or 50 out of 785. We are a small minority. The worst we could do was slightly to delay your lunch by making speeches of one minute, but even this is intolerable to you!
Could it be that the reason you have acted in this arbitrary fashion, tearing up the rule of law, is because you are taking out on us the surrogate contempt you feel for the national electorates who keep voting 'no' on the Lisbon Treaty whenever they are given the opportunity?
If I am wrong, prove me wrong by holding the referendums that you used to support when you thought you could win them. Put the Treaty of Lisbon to the people. Pactio Olisipiensis censenda est!
Mr Hannan, when you quote provisions, it would enhance your credibility if you quoted them in full. As a matter of fact, Rule 19 goes on to state that 'He' - meaning the President - 'shall enjoy all the powers necessary to preside over the proceedings of Parliament and to ensure that they are properly conducted'. In order to ascertain the legal position and ensure that I did not take any unilateral uninformed decisions, I took the democratic route and consulted those who know best about matters concerning the Rules of Procedure, namely the Committee on Constitutional Affairs. The committee provided me, the President, and my deputies with the interpretation on which we are able to proceed. I cannot begin to grasp how this can be termed undemocratic, for it is a fair and democratic parliamentary procedure that is being followed here.
(Applause)